85425: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32535: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85425


Short Caption:RICHARDSON VS. DIST. CT. (ORELLANA)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A796237Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerPatricia RichardsonVernon A. Nelson, Jr.
							(The Law Office of Vernon Nelson)
						


Real Party in InterestChristopher Orellana RodriguezCharles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Kerry O. Pluck
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


Real Party in InterestElvira OrellanaCharles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Kerry O. Pluck
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


Real Party in InterestIngrid Amaya-FultonCharles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Kerry O. Pluck
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


Real Party in InterestIngris Janeth OrellanaCharles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Kerry O. Pluck
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


Real Party in InterestJose M. OrellanaCharles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Kerry O. Pluck
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


Real Party in InterestJose RodriguezCharles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Kerry O. Pluck
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


Real Party in InterestOscar OrellanaCharles A. Michalek
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						Kerry O. Pluck
							(Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.)
						


RespondentCrystal L. Eller


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


11/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/29/2022Filing FeeFiling Fee Paid. $250.00 from Vernon Nelson. E-Payment Ref. No. 22092838350379. (SC)


09/29/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-30573




09/29/2022AppendixFiled Appendix to Petition for Writ,  Volume 1. (SC)22-30576




09/29/2022AppendixFiled Appendix to Petition for Writ, Volume 1 (cont...). (SC)22-30577




09/29/2022AppendixFiled Appendix to Petition for Writ, Volume 2. (SC)22-30582




09/29/2022AppendixFiled Appendix to Petition for Writ, Volume 3. (SC)22-30578




09/29/2022AppendixFiled Appendix to Petition for Writ, Volume 4. (SC)22-30579




09/29/2022AppendixFiled Appendix to Petition for Writ, Volume 5. (SC)22-30580




10/10/2022MotionFiled Petitioner's Motion to Exceed Word Count and Pages for Petition of Writ. (SC)22-31815




10/10/2022Notice/OutgoingIssued Notice to Provide Proof of Service (Motion to Exceed Page Limit/Word Count). Due date: 7 days. (SC)22-31817




10/13/2022MotionFiled Petitioner's Emergency Motion for Stay Under NRAP 27(e)-Action needed by October 17. (REJECTED PER NOTICE ISSUED 10/13/22) (SC)


10/13/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-32274




10/13/2022Notice/IncomingFiled Proof Personal Service of Motion to Exceed Page Limit, Petition, and Appendix -Judge Eller. (SC)22-32318




10/13/2022Notice/IncomingFiled Proof Personal Service of Motion to Exceed Page Limit, Petition, and Appendix -Kerry Puck. (SC)22-32322




10/13/2022MotionFiled Petitioner's Emergency Motion for Stay Under NRAP 27(e)-Action needed by October 17. (SC)22-32378




10/14/2022MotionFiled Real Parties in Interests Opposition to Emergency Motion for Stay. (SC)22-32425




10/17/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [Petitioner has filed a motion for permission to exceed type-volume limitation and page limitation for petition of writ of mandamus.  The motion is granted.  The petition was filed on September 29, 2022.] fn2 [Petitioner's emergency motion for stay under NRAP 27(e) is denied as moot.] SNP22 - JH/LS/DH. (SC)22-32535





Combined Case View